Citation Nr: 0533832	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-29 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of 
rheumatic fever.


INTRODUCTION

The appellant had active service from March to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the appellant.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the appellant must express timely disagreement (NOD) with the 
decision, VA must respond by explaining the basis for the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2005).

In the December 2003 rating action, three issues were denied 
by the RO.  An NOD regarding only one of those issues was 
received by the appellant in January 2004.  A SOC was issued 
regarding the one issue in June 2004, and a timely 
substantive appeal was received in August 2004.  Within the 
substantive appeal, the appellant cited one of the issues he 
did not appeal in the January 2004.  The Board has reviewed 
this statement and finds that it was not intended as another 
NOD to the December 2003 rating action.  The appellant 
clearly indicates within the substantive appeal that he is 
appealing the one issue before the Board at this time.  Thus, 
no other issue is before the Board at this time.             


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  Assuming such a disorder exists, the appellant's 
rheumatic fever residuals were not caused or aggravated by 
his service.


CONCLUSION OF LAW

Service connection for the residuals of rheumatic fever is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When no preexisting condition is noted upon entry into 
service, the appellant is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
appellant's disability was both preexisting and not 
aggravated by service.  See Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.  See 38 U.S.C.A. § 
1153 (West 2002).  If this burden is met, then the appellant 
is not entitled to service-connected benefits.  However, if 
the government fails to rebut the presumption of soundness 
under 38 U.S.C.A. § 1111, the appellant's claim is one for 
incurrence in service.  Id.  This means that no deduction for 
the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, a appellant cannot bring a claim for 
incurrence in service for that disorder, but a appellant may 
bring a claim for service-connected aggravation of that 
disorder.  See 38 U.S.C.A. § 1153 (West 2002) and Wagner.  In 
that case, 38 U.S.C.A. § 1153 applies and the burden falls on 
the appellant to establish aggravation.  See Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under 38 U.S.C.A. § 1153 arises, the burden 
shifts to the government to show a lack of aggravation by 
establishing that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; see 
also Jensen, 19 F.3d at 1417; 38 C.F.R. § 3.306.

In this case, the appellant believes that his rheumatic fever 
got worse during his service from March to May 1974.  Service 
medical records, which are complete, provide only evidence 
against such a finding.  While it was noted that the 
appellant had the disorder as a child, there is absolutely no 
indication that this disorder became worse during his months 
of service.  In fact, residuals of the disorder are not 
clearly indicated within the service medical records.  A 
physical disability is not indicated, only a history of the 
disorder prior to service.  There is also no indication of 
this disorder following service.  At this time, it is very 
unclear that the appellant has any residuals from the 
rheumatic fever as a child.  Further, there is clearly very 
negative evidence in the claims file that this condition was 
worsened in service.  

The appellant appears to believe that it was this disorder 
that caused his discharge from service.  The service records 
clearly indicate that this is not the case.  The appellant's 
inaptitude for military service was clearly found by a health 
care provider to not be a mental illness.  The disability at 
issue was not the basis of the discharge. 

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that the disorder existed prior to 
service entrance.  The Board also finds that there is clear 
and unmistakable evidence demonstrating that the disorder 
(assuming it exists) was not aggravated by service.  The 
service medical records clearly support such a finding.   

Beyond this finding, even if this disability were found, the 
Board must find that the service and post-service medical 
records, as a whole, provide evidence against a finding that 
this disorder is related to his service many years ago.  In 
this regard, the Board must note the lapse of many years 
since the appellant's separation from service.   The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Finally, the appellant has offered his personal opinion that 
he has this disorder as a result of service.  However, the 
appellant is a lay person, not trained or educated in 
medicine.  Therefore, he is not competent to offer an opinion 
as to the correct diagnosis or its nexus to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection.  38 U.S.C.A. § 
5107(b).  The competent, probative evidence of record is 
negative.  The appeal is denied. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in August 2003, as well as information provided in the 
December 2003 rating decision, and June 2004 SOC, the RO 
advised the appellant of the evidence needed to substantiate 
his claim and explained what evidence was obligated to obtain 
or to assist the appellant in obtaining and what information 
or evidence the appellant was responsible to provide.  In 
addition, the SOC includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO provided VCAA notice before 
the adverse determination on appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, it has not 
specifically asked the appellant to provide any evidence in 
his possession that pertains to the claim.  Id. at 120-21.  
As discussed above, the Board finds that the appellant has 
otherwise received all notice required by the VCAA.  In 
addition, the Board is satisfied that the appellant actually 
knew to provide VA with evidence in his possession that would 
support his appeal, as evidenced by his multiple indications 
that he has any additional evidence.  Moreover, the appellant 
has made any showing or allegation that defect in content of 
the VCAA notice resulted in any prejudice to the appellant.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).

With respect to the duty to assist, the RO has secured the 
appellant's service medical records.  The Board notes that an 
etiological opinion has not been obtained.  However, the 
Board finds that the evidence, discussed above, which 
indicates that the appellant did not receive treatment for 
the claimed disorder during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service medical records provide no basis 
to grant this claim, and provide evidence against the claim, 
the Board finds no basis for a VA examination to be obtained.

As there is no other indication or allegation that additional 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.   

ORDER


Service connection for the residuals of rheumatic fever is 
denied. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


